—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about September 11, 1996, which, inter alia, granted plaintiffs’ motion for class certification, unanimously affirmed, with costs.
The motion court properly decided the class certification question without waiting for defendant to conduct discovery as to its contested cross motion to disqualify plaintiffs’ counsel. Plaintiffs can be expected to find a suitable replacement should counsel eventually be disqualified. Moreover, the class can always be decertified should it become necessary at a later date (see, Friar v Vanguard Holding Corp., 78 AD2d 83, 100).
The affidavits of the representatives sufficiently establish all the requirements of CPLR 901 for class certification, and defendant failed to offer any proof in opposition or to request a fact-finding hearing in timely fashion. Concur—Murphy, P. J., Wallach, Rubin and Nardelli, JJ.